Exhibit 10.24




Swap Executed – Final Terms October 12, 2005

________________________________________________________________




Ÿ

Fixed Rate Payer:

Elk Associates Funding Corp.

Ÿ

Floating Rate Payer:

Citibank, N.A.

Ÿ

Notional Principal:

$5MM USD

Ÿ

Amortization:

None

Ÿ

Trade Date:

October 12, 2005

Ÿ

Effective:

October 14, 2005

Ÿ

Maturity:

October 14, 2008

Ÿ

Fixed Rate:

6.23% (Subject to market movement until locked in, includes loan credit spread)

Ÿ

Fixed Payment Dates:

Monthly, commencing November 14, 2005 up to and including the maturity date,
with adjustment for period end dates, following a NY Business Day Convention

Ÿ

Fixed Day Count:

A/360

Ÿ

Business Days for Payment:

New York

Ÿ

Calculation Agent:

Citigroup

Ÿ

Floating Rate:

1 Month LIBOR

Ÿ

Spread:

1.50%

Ÿ

Rate determination:

2 London business days prior to reset

Ÿ

Floating Rate Payment:

Monthly, commencing November 14, 2005 up to and including the maturity date with
adjustment for period end dates, following a NY Business Day Convention

Ÿ

Early Termination:

Governed by 2-way yield maintenance

Ÿ

Credit Provisions:

To be provided by Alan Ackbarali – Middle Market, NY










citigroup








 


